Citation Nr: 0833164	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-16 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for acute myelogenous 
leukemia (AML) due to exposure to herbicide agents including 
Agent Orange.

2.  Entitlement to an increased evaluation for a gunshot 
wound entrance scar on the left back, currently evaluated as 
noncompensable.

3.  Entitlement to an increased evaluation for thoracotomy 
scars, currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for pleural cavity 
gunshot wound residuals with reduced vital capacity, 
currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for gunshot wound 
residuals to Muscle Groups II and III, currently evaluated as 
20 percent disabling, to include the issue of whether 
separate evaluations should be assigned for Muscle Groups II 
and III.

6.  Entitlement to an increased evaluation for healed 
fracture of the second, third and eighth ribs, currently 
evaluated as noncompensable.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO).  The veteran 
and his wife testified at a Travel Board hearing before the 
undersigned in April 2005.

In a May 2006 decision, the Board, in pertinent part, denied 
service connection for leukemia.  The Board remanded the 
issues of increased evaluations for the left back entrance 
wound scar, the thoracotomy scars, and the gunshot wound 
residuals to Muscle Groups II and III.  The veteran appealed 
the denial of service connection to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court, in a September 2007 Order, 
vacated the Board's May 2006 decision to the extent that it 
denied service connection for leukemia and remanded the 
matter to the Board.

The Board then sent to the case for a VA medical expert 
opinion (VHA) which has since been completed.  That issue is 
ready for appellate adjudication.  

It appears that since the claim of service connection for 
leukemia was appealed to the Court, action with regard to the 
other issues which were in Remand status, was not undertaken.  
The Board's decision with regard to the Remand portion of the 
decision was not disturbed.  Since this action has not been 
undertaken, the Board is mindful that the RO must now 
complete the requested development per Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the issues of entitlement to 
increased evaluations for the left back entrance wound scar, 
the thoracotomy scars, and the gunshot wound residuals to 
Muscle Groups II and III are being returned to the RO/Appeals 
Management Center (AMC) in Washington, DC. via the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  AML is not a presumptive disorder for exposure to 
herbicides.

3.  While not manifest during service or within the post-
service year, the competent and probative evidence 
establishes that the veteran's diagnosed AML is etiologically 
related to his presumed inservice Agent Orange exposure.  


CONCLUSION OF LAW

Service connection for AML is warranted.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia (CLL).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.  
The veteran has provided written and oral contentions 
alleging exposure to Agent Orange.  He has also submitted 
supporting medical evidence addressing dioxin exposure, 
however, as noted below, the presumptive disorders are 
limited to the ones in the statute.

The claimed disability in this case is acute myelogenous 
leukemia (AML) which was not diagnosed until, at the 
earliest, 1994.  AML is not a disease on the presumptive 
list, only CLL is on that list.  In addition, as noted, the 
Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  Leukemia is on that list, but the specific form 
of leukemia, AML was not specifically indicated.  

Thus, AML is not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  Based on the provisions outlined above, the 
Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Accordingly, AML may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted for that claimed disability on that basis.

However, notwithstanding the foregoing, the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).


Service Connection on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
leukemia will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service treatment records are negative for complaints, 
treatment, or diagnosis of AML in service.  The records also 
reflect that the earliest possible diagnosis of leukemia was 
in 1994, over 2 decades after the veteran separated from 
service.  The veteran does not contend otherwise.  Rather, 
the veteran asserts that his diagnosed AML is directly 
related to his presumed inservice exposure to herbicides in 
Vietnam.  In support of his claim, the veteran has submitted 
several private medical opinions.  

In an October 2003 letter, J.W.F., M.D., F.A.C.P., indicated 
that he had treated the veteran for the past 10 years.  He 
had been treated with allogenic hematopoietic stem cell 
transplantation therapy for myelodysplastic syndrome which 
had evolved into AML.  The physician noted that the 
myelodysplastic syndrome had been associated with exposure to 
Agent Orange.  The physician stated that "[w]e feel that 
it's possible that [the veteran's] illness was a result of 
his tour of duty in Vietnam."

In April 2005, the veteran submitted a preliminary study by 
E.G.E., Ph.D., pertaining to the veteran which suggested that 
AML is related to two known toxic agents in Agent Orange.  

In April 2005, Dr. F. again indicated that the veteran's AML 
was as likely as not the result of his Vietnam tour and 
exposure to Agent Orange.  

The veteran also submitted treatise evidence addressing Agent 
Orange and its relationship to cancer.  AML in the children 
of exposed veterans was addressed.  

In a July 2008 letter, J.J, M.D., F.A.C.P., indicated that 
the veteran had myelodysplasia (MDS) and AML which was as 
likely as not to his Agent Orange exposure during Vietnam 
service.  The physician discussed the chemical structure of 
Agent Orange and discussed the conclusion that Benzene (an 
agent Orange component) exposure was causally related to AML.  
Dr. J's report was complete and extensive with detailed 
rationale provided for each finding.  

The Board also obtained a VHA opinion.  The VHA opinion 
included a review of the claims file.  The physician noted 
that based on the published conclusions from NAS, there was 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to Agent Orange and the 
development of any leukemia other than CLL.  However, he 
concluded that it was as likely as not that the veteran's AML 
was otherwise etiologically related to a specific 
identifiable event or incident which occurred during service.  
He explained that AML was a rapidly progressive disease, so 
it was very unlikely that it was manifest during service or 
in the first post-service year.  However, it seemed that the 
veteran had developed MDS which was the precursor to the 
progression of AML.  He stated that MDS was a stem cell 
disorder which resulted in AML.  The physician indicated that 
with the absence of any data linking MDS to Agent Orange and 
the known clinical progression of MDS to AML, it was 
difficult to draw any conclusion about the relation of AML to 
a history y of Agent Orange exposure.  Hence, it was as 
likely as not that the veteran's AML was etiologically 
related to Agent Orange exposure.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  All 
of the medical evidence is competent.  In addition, the 
physicians explained their opinions are provided rationale; 
thus their opinions are probative evidence.  

The Board notes that the VHA opinion was not entirely clear 
in its wording, however, the conclusion was that the 
veteran's AML was related to Agent Orange exposure in 
service.  Likewise, all of the private evidence supports that 
conclusion.  Therefore, while AML was neither manifest nor 
diagnosed during service or the initial post-service year and 
is not presumed to be related to Agent Orange exposure, it 
has been otherwise related to service by competent and 
probative medical evidence.  

Accordingly, service connection for AML is warranted.  


ORDER

Service connection for AML is granted.  


REMAND

As noted above, it appears that since the claim of service 
connection for leukemia was appealed to the Court, action 
with regard to the other issues which were in Remand status, 
was not undertaken.  Since this action has not been 
undertaken, the Board again refers the issues of entitlement 
to increased evaluations for the left back entrance wound 
scar, the thoracotomy scars, and the gunshot wound residuals 
to Muscle Groups II and III to the RO/AMC.  

Accordingly, the case is REMANDED for the following action:

Please undertake the development requested 
in the May 2006 Board decision.  Once the 
-requested development has been completed, 
the veteran's claims for increased 
evaluations for a left back entrance wound 
scar, thoracotomy scars, and the injury 
residuals to left Muscle Groups II and III 
must be readjudicated.  If any decision 
remains adverse to the appellant, he and 
his representative must be provided with 
an appropriate supplemental statement of 
the case (SSOC) and an opportunity to 
respond.  The case should thereafter be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


